I think the cause should be reversed because of the error manifest, in my opinion, in bills of exception Nos. 5 and 6. It is shown that the State introduced a portion of the testimony of appellant on a former trial, and appellant "offered the balance of the answer to the question" which was by the court excluded. It is true the balance of the answer is not given, but the bill does state its substance — "that it was a denial of the charge of the theft of the cattle and burning *Page 330 
the brands." The court's reason that appellant was in attendance, and the defendant could place him on the stand and the State could not, is no reason, for the State could not thus seek to force the defendant to testify, and having introduced a portion of his testimony on the former trial, the remainder bearing on the same issue was admissible.
DAVIDSON, JUDGE. — I agree with Judge Harper.